Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03/02/2021 has been entered. Claims 1-11 remain pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 was amended to include the limitation “wherein a cross-section profile of the resin-covered cord as taken along the tire axial direction is a parallelogram shape”. Point symmetry is a condition that is met by a geometrical shape in which every part has a matching part the same distance from a central point, but in the opposite direction (i.e. the shape looks the same from any two opposite directions). As a parallelogram is a shape that satisfies these conditions, there are no instances in which the limitations of 

Duplicate Claim Warning
Applicant is advised that should claims 3, 4, and 5 be found allowable, claims 6, 7, and 8 respectively will be objected to under 37 CFR 1.75 as being substantial duplicates thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The only differentiating subject matter between claims 3 & 6, 4 & 7, and 5 & 8 is “wherein, in a cross-section taken along the tire axial direction, side faces on two tire axial direction sides of the resin-covered cord are disposed with point symmetry to each other about a center of the resin-covered cord” is recited in claims 6, 7, and 8. As, described above, point symmetry is a condition that is met by a geometrical shape in which every part has a matching part the same distance from a central point, but in the opposite direction (i.e. the shape looks the same from any two opposite directions), and a parallelogram (as claimed in claim 1) is a shape that satisfies these conditions. As independent claim 1 meets this differentiating limitation, claims 3, 4 and 5 cover the exact same subject matter as claims 6, 7, and 8 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kouno et al. (WO 2014/171462) in view of Isobe (WO 2008/065832).
Regarding claim 1, Kouno et al. discloses [Figure 1] a tire 10 comprising a tire case 17 (ring shaped tire frame member) and a reinforcing cord member 22 (resin covered cord) spirally wound [Line 183] in the circumferential direction of the tire and joined to the outer periphery of the tire case 17 (ring shaped tire frame member) with mutually adjacent sections of the reinforcing cord member 22 (resin covered cord) bonded to each other. Kouno et al. also discloses an alternative embodiment of a cross sectional profile of the resin covering layer 26 (shape of the covering resin) having a trapezoidal shape [Line 229]. 

Isobe teaches [Figure 4, 5] using a jointless material 40 around a rubber-coated steel cord C having a cross-sectional shape that of a parallelogram, with an end portion of the mutually adjacent elements in the tire radial direction on the outward face of the tire positioned further in one direction in the tire axial direction than an end portion in the tire radial direction on the inward face of the tire and an end portion at the other tire axial direction side on the outward face of the tire positioned further toward the one direction in the tire axial direction than an end portion at the other tire axial direction side of the inside face.
It would be obvious to one of ordinary skill in the art to modify the trapezoidal resin covered cord of Kouno et al. to have a parallelogram shaped cross section, as taught by Isobe. Doing so would allow for a wider joining area between the mutually adjacent resin covered cords allowing for the rigidity of the reinforcing layer to be improved [Kouno et al., Line 235-239]. The cross sectional parallelogram would also allow for the avoidance of the formation of large voids between the mutually adjacent resin covered cords during manufacturing [Isobe, 349-352].
Regarding claims 2 and 6-11, as discussed above with regards to claim 1, the combination of Kouno in view of Isobe has a resin-coated steel cord having a cross-sectional shape that of a parallelogram. Point symmetry is a condition that is met by a geometrical shape in which every part has a matching part the same distance from a central point, but in the opposite direction (i.e. the shape looks the same from any two opposite directions). As a parallelogram is a shape that satisfies these 
Regarding claims 3, 6, and 9-11, Kouno et al. further discloses embodiments of the reinforcing cord member 22 (resin covered cord) of both monofilaments, such as metal fibers, organic fibers, or multifilaments formed by twisting these fibers [Kouno et al. Line 225].
Regarding claims 4, 7, 9, and 11 Kouno et al. further discloses the coating resin material forming the resin coating layer 26 (making up the resin coated cord) is a thermoplastic elastomer [Kouno et al. Line 230].
Regarding claims 5, 8, 10, and 11 Kouno et al. further discloses a thermoplastic resin used as a scaffold for the resin material forming the tire casing 17 (ring shaped tire frame member) [Kouno et al. Line 157].

Response to Arguments
Applicant's arguments filed 3/02/2021 have been fully considered but they are not persuasive.
Applicant states, in the remarks, the differences between the resin-covered belt layer of the present invention and the conventional rubber-covered belt layer of Isobe. Applicant is reminded that the rejection is based on an obviousness finding from the combination of Kouno et al. in view of Isobe. Kouno et al. teaches a spirally wound belt layer comprising cord members covered in resin, mutually bonded and bonded to the tire frame member, wherein the cross section of the resin covering layer is permitted to be a variety of shapes, trapezoidal polygons included. Isobe is relied upon only for its teachings of using a parallelogram cross-section for spirally wound covered cords. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In regards to the limitations of: the belt layer being joined to the tire frame member and mutually adjacent resin-covered cords being joined together at the side surfaces [Remarks, Pages 10-11] alleged to have not been taught by the prior art, the examiner respectfully disagrees. As described above, Kouno et al. discloses a reinforcing cord member 22 (resin covered cord) spirally wound [Line 183] in the circumferential direction of the tire and joined to the outer periphery of the tire case 17 (ring shaped tire frame member) with mutually adjacent sections of the reinforcing cord member 22 (resin covered cord) bonded to each other [Kouno et al., Lines 231-234].
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the requirements of the belt comprising only one belt layer [Remarks, Page 8], the requirement that the belt have a fixed shape before vulcanization [Remarks, Page 10], the requirement of the bonding method being welding [Remarks, Pages 9-10], and the requirement of the resin rigidity being 100 times that of the rubber [Remarks, Page 8]) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK E ODOM whose telephone number is (571)272-2340.  The examiner can normally be reached on M-F 730am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749